Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lawrence, J.), rendered May 25, 1982, convicting him of arson in the third degree (four counts), reckless endangerment in the first degree (four counts), conspiracy in the fourth degree and violation of General Business Law § 340, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the People, we find that the evidence is sufficient as a matter of law to support the defendant’s conviction of the crimes charged (see, People v Lewis, 64 NY2d 1111). Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, People v Santana, 125 AD2d 427; People v Torres, 118 AD2d 821, lv denied 68 NY2d 672). Mangano, J. P., Bracken, Brown and Niehoff, JJ., concur.